Citation Nr: 1821976	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar strain (claimed as back condition).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild undulating deformity of the lateral condyle of the left femur with subchondral sclerosis of the medial side of the left knee with degenerative changes in the lateral aspect of the left knee (claimed as left knee condition).

3. Entitlement to service connection for a lumbar spine disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder.

7. Entitlement to service connection for a left shoulder disability.

8. Entitlement to service connection for a right shoulder disability.

9. Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held via videoconference technology in September 2017.  The transcript is of record. 

The Board has recharacterized the issue originally termed as service connection for a nervous disorder to now include any psychiatric diagnosis, to include adjustment disorder, in order to better reflect the broad scope of the claim intended by the Veteran.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).


FINDINGS OF FACT

1. At his Board hearing in September 2017, which was prior to the promulgation of a decision in the appeal, the Veteran informed the Board that a withdrawal of the appeal was requested for the issues involving the right shoulder, left shoulder, and the cervical spine.  

2. In an unappealed July 2004 decision, the RO denied the Veteran's claims of service connection for lumbar strain and a left knee condition; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

3. The evidence received since the July 2004 rating decision directly relates to an unestablished fact necessary to substantiate the claims for service connection for lumbar strain and a left knee condition.

4. The Veteran's psychiatric disability had its onset in active service.

5. The evidence is at least evenly balanced as to whether the Veteran's left knee disability is related to his active service.

6. The evidence is at least evenly balanced as to whether the Veteran's right knee disability is related to his active service.

7. The Veteran's lumbar spine disability began in active service.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met as to the issues of entitlement to service connection for a right shoulder disability, left shoulder disability, and cervical spine disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The July 2004 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2017).

3. New and material evidence has been received to reopen the previously denied claims of entitlement to service connection for lumbar strain and a left knee condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4. An acquired psychiatric disorder, to include adjustment disorder, was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5. A left knee disability was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

6. A right knee disability was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7. A lumbar spine disability was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

At his September 2017 Board hearing before the undersigned, the Veteran's representative stated on the record that the Veteran was withdrawing his appeal as to the issues of entitlement to service connection for a left shoulder disability, right shoulder disability, and cervical spine disability.  His request for withdrawal was reduced to writing in the hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these three issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed with respect to these issues only.

II. Reopening of Claims

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the RO denied service connection for lumbar strain and a left knee condition in a July 2004 rating decision, finding that there was no evidence of a nexus to service.  The evidence considered at the time included service medical records and post service medical records.  The Veteran did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the July 2004 decision became final.  See 38 U.S.C. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence received since the July 2004 denial of the claims includes lay statements from the Veteran describing the continuity of symptomatology for his back and left knee disabilities and positive nexus opinions from his physician.  This evidence relates to the basis for the prior denial (i.e., nexus).  The additional evidence received since the July 2004 previous denial is thus new and material.  The criteria for reopening the claims of service connection for lumbar strain and a left knee condition are met.

III. Service Connection

A. Relevant Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

For certain diseases listed in 38 C.F.R. § 3.309(a), there is a presumption of service connection.  In this case, the Veteran has been diagnosed with degenerative disc disease - a form of arthritis - and qualifies as a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonpresidential decision citing medical authority to show that degenerative joint disease is a form of arthritis).  As such, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease such as degenerative disc disease, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. 

For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  Id.  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including degenerative disc disease, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107 (b)).

B. Discussion

(1) Psychiatric Disability

The Veteran claims that his psychiatric disorder, variously diagnosed as adjustment disorder, personality disorder, and anxiety disorder, began in service.  For the following reasons, the Board agrees and finds that service connection for an acquired psychiatric disorder, to include adjustment disorder, is warranted.

First, the evidence demonstrates a current psychiatric disability.  The May 2014 VA examination report indicates a diagnosis of chronic adjustment disorder and unspecified personality disorder.  The January 2018 Disability Benefits Questionnaire (DBQ) indicates diagnoses of dysthymia and unspecified anxiety disorder.  

Second, the evidence demonstrates that the Veteran sought mental health consultation in service, see June 2003 Evaluation, and he was separated from service due to a diagnosed personality disorder.  See June 2003 Department of the Army Administrative Separation Request and DD Form 214.  The Division of Mental Health evaluated the Veteran and assigned an Axis I diagnosis of adjustment disorder and an Axis II diagnosis of personality disorder, not otherwise specified.  The in-service incurrence element is met.

Finally, the preponderance of the evidence supports a nexus, or connection, between the current psychiatric symptoms/diagnoses and the psychiatric diagnoses that were identified in service.  In this regard, the record contains the credible testimony of the Veteran stating that he had trouble adjusting to service and that was the reason why the Army sent him for counseling.  A January 2018 positive opinion from a Doctor of Nursing Practice (DNP) supports the Veteran's statements.  She reviewed the claims file and considered the Veteran's statements and stated that the Veteran's chronic depression and anxiety began in service and are directly related to his military experience.  The Board finds that the Veteran's statements are supported by the DNP's assessment and the record evidence; they are competent, credible, and probative as the examiner's explanation is understandable and all inferences appear to follow from the facts and information given.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

On the other hand, the Board does not find as probative the May 2014 VA examiner's opinion that the claimed condition was less likely the result of a nervous condition shown during active duty.  The opinion was not supported with rationale, but instead seemed to attribute his psychiatric symptoms to his personality disorder (without addressing whether the primary personality disorder was related to service).  

As all material elements of the claim have been established, service connection for an acquired psychiatric disability, to include adjustment disorder, is granted.
(2) Back

The Veteran avers that he has a chronic back disability that began in basic training in service.  The Board agrees as the preponderance of the evidence shows that the Veteran's chronic back disability had its onset in service.  

First, the Board notes that there is evidence that the Veteran hurt his back prior to service in a car accident, but he denied back pain at entry.  See May 2002 Report of Medical History by Veteran Affairs.  Upon examination for service entry, the Veteran's back was further evaluated, noted as normal and healed/resolved, and he was found fit for service.  The examiner noted that he had a healed lumbar strain without radiculopathy or functional impairment.  See May 2002 Enlistment Examination.  

Active duty service members are presumed sound, except as to defects noted on the entrance examination, unless the preexisting defect clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  No spine defect was noted on the Veteran's entrance examination in May 2002 and further examination by a military physician at the time confirmed that any previous back issue was resolved.  Thus, there is no evidence that a back disability clearly and unmistakably preexisted service.

The Veteran has a current diagnosis of degenerative disc disease, L3-S1.  See November 2017, MRI Spine Report.  

Second, the service treatment records are replete with entries documenting low back pain since basic training, worsening with increased activity; he was also put on profile for his low back for at least one month.  See e.g., February 2003, March 2003, April 2003, June 2003, September 2003, October 2003, and November 2003 Service Treatment Records.  

The Veteran's competent and credible testimony establishes that he experiences continuous symptoms in the same area of his back that was injured in service.  See Bd. Hr'g Tr. at 6-9.  The Veteran, as a registered nurse, is competent to identify his low back disability, which is also supported by later diagnoses from other medical professionals.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that a healthcare provider, such as a nurse, generally is qualified to provide competent medical evidence).  As such, the Veteran is able to speak to the etiology of his back disability based on his continuous observation of his symptoms since they began in service.  The record also contains a positive nexus opinion from the Veteran's physician, Dr. A.S., who attributed the Veteran's current back disability to the in-service injury and symptomatology.  See January 2018 Physician Nexus Statement (indicating that the Veteran's back was "aggravated" by the activity in service; however, she actually offered an opinion covering direct service connection).  The Board finds these medical opinions are highly probative in terms of establishing the fact that a chronic lumbar spine disability began in service when the Veteran hurt his back in basic training.  There is no other probative evidence suggesting otherwise.  

Thus, the Board finds that service connection for a lumbar spine disability has been established on the basis of continuity of symptomatology of a chronic disease.  The Veteran was evaluated throughout service for low back issues.  His credible testimony establishes continuous back pain and limitations since service.  While there are gaps in the post service treatment records, the Veteran stated that he was self-managing his pain with medication.  In this regard, symptoms and not treatment are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The continuation of the Veteran's symptoms establishes a link between his current degenerative disc disease of the lumbar spine and the continuous low back problems noted in service.  Accordingly, service connection is warranted.  38 C.F.R. § 3.303(b).

(3) Left Knee

The Veteran contends that his left knee disability had its clinical onset in service, and the Board agrees.  

Service treatment records show that the Veteran complained of a knee injury during basic training.  February 2003 entries show left knee pain with patellar tendonitis and localized pain in the patella with locking; he could not bear weight.  In May 2003, the Veteran's left knee had been bothering him since January 2003; he complained of a clicking and locking sensation and weakness.  He was diagnosed with patellofemoral syndrome; a meniscus tear was ruled out.  In August 2003, he complained of pain in both knees for the last 6 to 7 months and the physician noted "it started L knee overcompensated to R."  The Veteran's report of medical history at separation indicated left knee patella pain.  The Department of the Army's separation request memorandum also mentioned knee pain for an Axis III marker on his psychiatric evaluation.  As such, a left knee injury was noted in service.

There is a question as to whether his current left knee symptoms/findings are manifestations of the same kind of injury that he sustained in service.  On this topic, the June 2014 VA examiner found that there was no current evidence of chronicity of the patellofemoral syndrome noted in service.  The threshold question in any claim seeking service connection is whether there is a current disability at any point during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To this end, the Veteran underwent an examination for his knees in January 2018.  The Veteran reported flare-ups on a daily basis associated with both knees.  Left knee flexion was limited to 130 degrees with pain (140 degrees is normal).  After repetitive testing, flexion decreased to 120 degrees.  There was pain with weight-bearing.  He had localized tenderness/pain to palpation in the upper and lower medial and lateral parts of the left knee.  There was slight recurrent subluxation and a history of lateral instability.  His left knee limited his ability to stand, walk, or lift.  Despite these limitations, MRI findings from November 2017 showed no meniscus issues and a normal patella.  

While Veteran did not receive an official "diagnosis" of a patella disability, it is clear from the medical findings that the Veteran is limited and disabled in his left knee that goes beyond pain alone; limitation of flexion and instability findings create sufficient evidence of underlying pathology.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (finding that pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  Furthermore, the Veteran who is a registered nurse and Dr. A.S. opined that he has a chronic knee disability from service based on the present symptomatology.  She confirmed that the Veteran's activities in the military - marching, drills, lifting, running, bending, and twisting - gave rise to his bilateral knee problems.  As such, elements one and three for service connection have also been met.

The Board finds that the weight of the evidence supports a relationship between a current left knee disability, manifested by limitation of motion with pain and instability, and an in-service left knee injury.  A request for another medical opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Entitlement to service connection for a left knee disability, manifested by limitation of motion with pain and instability, is therefore warranted.

(4) Right Knee

The Veteran testified that his right knee disability began sometime after his left knee disability because he felt that he was overcompensating for the pain that he felt in the left knee.  See Bd. Hr'g. Tr. at 11.  

The record contains a diagnosis of low-grade chondromalacia of the medial facet of the patella cartilage in the right knee.  See November 2017 MRI Findings.  There are also complaints of pain in the right knee during service.  See August 2003 Service Treatment Record.  In fact, he reported then that his right knee pain started when he was overcompensating to the right side, hence having pain in both knees for 6 to 7 months.  Id.  As such, the first two elements of service connection are met.

On the nexus element, the Board finds that the weight of the evidence is at least in equipoise as to a finding of a direct relationship to service.  See 38 C.F.R. 
§ 3.303(a).  

Again, as a registered nurse, the Veteran is competent to identify his right knee disability, which is also supported by a later diagnosis from another medical professional, Dr. A.S.  Moreover, the Veteran's statements regarding etiology are additionally supported by the findings of the January 2018 Disability Benefits Questionnaire and Dr. A.S.'s assessment.  See January 2018 Physician's Nexus Statement and Dr. A.S. Letter (providing a generalized opinion).  The Board finds these medical opinions, when taken collectively, are highly probative of a positive nexus between the Veteran's current right knee disability and service because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. At 301.  Dr. A.S. has consistently recognized that the Veteran's present injuries are directly related to his military services, training, and related activities.  This is consistent with what is shown in the service treatment records and also consistent with the Veteran's statements.  

Resolving any doubt in favor of the Veteran, service connection for a right knee disability is warranted.


ORDER


The appeal seeking entitlement to service connection for a right shoulder disability is dismissed.

The appeal seeking entitlement to service connection for a left shoulder disability is dismissed.

The appeal seeking entitlement to service connection for a cervical spine disability is dismissed.

The application to reopen the claim of entitlement to service connection for a lumbar spine disability is allowed.

The application to reopen the claim of entitlement to service connection for a left knee disability is allowed.

Service connection for an acquired psychiatric disorder, to include adjustment disorder, is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


